Citation Nr: 1617025	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for thyroid cancer.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Eva Guerra, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had verified active service from April 1984 to February 1987 and from September 1987 to July 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, and a February 2010 rating decision by the VA RO in Detroit Michigan.  The case is under the jurisdiction of the Detroit, Michigan VA RO.

The Board remanded these issues in November 2014 so that the Veteran could be scheduled for a hearing before a member of the Board.  In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board is cognizant that the United States Court of Appeals for Veterans Claims has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has indicated that his bilateral hearing loss makes it difficult to hear conversation and the television.  The Veteran indicated at the October 2015 Board hearing that he was forced to take off from work due to other conditions.  However, the Veteran has not argued, and the record does not otherwise reflect, that the bilateral hearing loss renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised as part of the increased rating claim on appeal.

Following issuance of supplemental statements of the case for the issues on appeal, the Veteran submitted additional evidence.  In a January 2016 statement, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for thyroid cancer and entitlement to a compensable initial rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The probative evidence of record is at least at relative equipoise as to whether the Veteran's current sinusitis and allergic rhinitis are etiologically related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinusitis and allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty To Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).  In this decision, the Board grants entitlement to service connection for sinusitis.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran contends that he has a sinus condition that had its onset during his active service or that is otherwise etiologically related to his service.  Specifically, he asserts that he first developed a sinus condition during service and the condition has continued through the present, although he did not always seek treatment for the condition during service.  See, e.g., October 2015 Board hearing transcript.  The Board notes that the record shows the Veteran has a current sinus condition.  See private treatment records from AuSable Urgent Care, which show diagnoses for sinusitis and allergic rhinitis.  In addition, the Veteran's service treatment records show treatment for sinusitis in August 1990.  Thus, there is competent medical evidence showing that the Veteran has current diagnoses of sinusitis and allergic rhinitis, and that he was treated for a sinus condition during active service.

As to a causal relationship between the current disability and the in-service disease, the Veteran reports that he has continued to experience sinus symptoms since his active service.  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The lay testimony from the Veteran, relating to the sinus symptoms is considered competent because such symptoms are subject to lay observation.  In addition, the Board finds the Veteran to be credible in this regard.  In so finding, the Board has considered the fact that the Veteran was treated for sinusitis only in August 1990, and that he denied current or history of sinusitis and allergic rhinitis on an April 1999 report of medical history for retirement from active service.  However, the Board finds that such facts do not impugn the Veteran's credibility because the Veteran has been consistent in his assertions that he experienced sinus symptoms throughout service, but did not always seek medical treatment for the condition.  Such assertions are reasonable, given the nature of the condition.

The Board acknowledges that an April 2009 VA nose, sinus, larynx, and pharynx examiner provided a negative nexus opinion as to the Veteran's claimed sinus condition.  However, the Veteran has since submitted additional private treatment records showing that he has been diagnosed with sinusitis and allergic rhinitis, and the examiner's opinion does not reflect consideration of such diagnoses or of the Veteran's statements as to the continuity of his sinus symptoms.  Moreover, in light of the in-service diagnosis of sinusitis, the current diagnoses of sinusitis and allergic rhinitis, and the Veteran's competent and credible lay testimony as to the continuity of his sinus symptoms since service, the evidence is at least in relative equipoise as to whether the Veteran's sinusitis and allergic rhinitis are etiologically related to his active service.  Therefore, reasonable doubt must be resolved in the Veteran's favor, and entitlement to service connection for sinusitis and allergic rhinitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sinusitis and allergic rhinitis is granted.



REMAND

The Board finds that the issues of entitlement to service connection for thyroid cancer and entitlement to a compensable initial rating for bilateral hearing loss must be remanded for further development before a decision may be made on the merits.

Service Connection for Thyroid Cancer

The Veteran contends that he was treated for thyroid cancer in 2004, and that the cancer was due to in-service exposure to chemicals and/or ionizing radiation.  The record shows that the disability was first diagnosed in 2004, which is greater than five years after the claimed exposure.  See 38 C.F.R. § 3.311(b)(5).  The Veteran has reported that he was exposed to ionizing radiation from nuclear materials at Redstone Arsenal, where he worked as a multiple launch rocket systems repairman and completed an advanced non-commissioned officers course.  The Veteran's assertions that he was exposed to radiation in service are consistent with the conditions of his service, as reflected in his DD Form 214, which shows that he had an occupational specialty of multiple launch rocket system repairman.   Furthermore, thyroid cancer is considered a radiogenic disease under 38 C.F.R. § 3.311(b)(2)(xiii).  Accordingly, the Veteran's thyroid cancer must be considered for service connection under the provisions of 38 C.F.R. § 3.311.  In that regard, the Board notes that the Veteran is not considered a radiation-exposed veteran, as defined in 38 C.F.R. § 3.306(d)(3).  Therefore, the provisions for presumptive service connection for diseases specific to radiation-exposed veterans in 38 C.F.R. § 3.309(d) are not for consideration in this case.

Because the Veteran has a radiogenic disease that manifested during the applicable time period found in 38 C.F.R. § 3.311(b)(5), a radiation dose assessment must be obtained.  See 38 C.F.R. § 3.311(a)(1).  In this case, the Veteran has not alleged, and the record does not show, that he participated in atmospheric nuclear weapons testing or that he was involved in the occupation of Hiroshima and/or Nagasaki.  See 38 C.F.R. § 3.311(a)(2)(i) and (ii).  Therefore, the Veteran's claim is considered an "other exposure claim," and, on remand, should be forwarded to the Under Secretary for Health for preparation of a dose estimate.  38 C.F.R. § 3.311(a)(2)(iii).  If the resulting dose estimate is greater than zero, the claim must then be referred to the Under Secretary for Benefits for further consideration under 38 C.F.R. § 3.311(c).

Furthermore, the criteria for provision of a VA examination in relation to the Veteran's claim for service connection for thyroid cancer have been met; however, he has not yet been provided a VA examination as to the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, if service connection cannot be granted based on the foregoing development, then the Veteran must be provided a VA examination.  The examination must reflect consideration of the Veteran's reports of in-service exposure to chemicals, to include diesel, and his reports of in-service symptoms of heat intolerance, fatigue, being short-tempered, and experiencing hot flashes.  See, e.g., October 2015 Board hearing transcript.

Compensable Initial Rating for Bilateral Hearing Loss

The Veteran was provided an examination in April 2009, approximately seven years ago.  He has indicated that his hearing loss has worsened since that time, and has now progressed to the point that he cannot understand people unless they are looking at him when they speak and that he has attempted to get a hearing aid from VA.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in March 2012; October 2015 Board hearing transcript.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, at the October 2015 Board hearing, the Veteran testified that he has sought treatment for his bilateral hearing loss at the Aleda E. Lutz VA Medical Center in Saginaw, Michigan.  The record does not currently include records from that facility.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, on remand, records must be obtained from the Aleda E. Lutz VA Medical Center in Saginaw, Michigan, and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the Aleda E. Lutz VA Medical Center in Saginaw, Michigan, and associate the records with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner, to include audiological testing and a speech recognition test using the Maryland CNC test.  The examiner should report all manifestations related to the Veteran's service-connected bilateral hearing loss.

All pertinent symptomatology and findings must be reported in detail.  The examiner should specifically comment on how and to what extent the Veteran's bilateral hearing loss impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

3.  Forward the case to the Under Secretary for Health for preparation of an ionizing radiation dose estimate in accordance with 38 C.F.R. § 3.311(a)(1) and (a)(2)(iii).

4.  If the resulting dose estimate is greater than zero, the claim must then be referred to the Under Secretary for Benefits for further consideration under 38 C.F.R. § 3.311(c).  An opinion should be provided as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's thyroid cancer is related to the Veteran's active service, including in-service exposure to ionizing radiation.  The opinion should be based on the dose estimate provided by the Under Secretary for Health, and should be supported with appropriate rationale.

5.  If service connection for thyroid cancer cannot be granted based on the above development, schedule the Veteran for a VA examination to determine the nature and likely etiology of his thyroid cancer.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must provide an opinion as to whether, based on the record and examination of the Veteran, it is at least as likely as not (50 percent probability or greater) that the Veteran's thyroid cancer, even if currently resolved, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

A complete rationale should be provided for all opinions given.  Any opinion given should reflect consideration of the Veteran's reports of in-service exposure to chemicals, to include diesel, and his reports of in-service symptoms of heat intolerance, fatigue, being short-tempered, and experiencing hot flashes.  See, e.g., October 2015 Board of Veterans' Appeals hearing transcript.

6.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statements of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


